     Case 4:19-cv-00226 Document 298 Filed on 09/29/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Dwight Russell, et al.

v.                                           Case Number: 4:19−cv−00226

Harris County, Texas, et al.




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN RESET
FOR THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Lee H Rosenthal
PLACE:
by video
United States District Court
515 Rusk Ave
Houston, TX
DATE: 10/1/2020

TIME: 03:30 PM
TYPE OF PROCEEDING: Pre−Motion Conference


Date: September 29, 2020
                                                        David J. Bradley, Clerk
